Hanna, J.
This was a suit to compel the payment of a tax levied by the corporate authorities of the town of Connersville.
Upon the filing of the answer, the plaintiffs moved the *382Court, and filed the reasons in writing, to strike out one paragraph of the answer which alleged the tender of 22 dollars and 75 cents — the proportion of said tax which the real estate bore to the whole assessment — on the ground that the money' was not paid into Court. The answer alleges that the money was brought into Court when the answer was filed; the written motion alleges that it was not.
S. W. Parker, J. McIntosh and J. Perry, for the appellants.
J. A. Fay and N. Truster, for the appellee.
There is nothing properly on the record to base the motion upon. The pleading and written motion make a question of fact. The motion was correctly overruled, we will presume, in the absence of anything to show how such fact was.
It is assigned as an error, that the Court overruled the demurrer to the fourth paragraph of the answer. We can.not examine that question, for the reason that the ruling of the Court was not excepted to.
There is no other point raised, in a shape that wc can pass upon.
Per Curiam,. — The judgment is affirmed with costs.